Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 6/6/2022, claims 1, 2, 10, 11, and 12 have been amended. Claims 1-19 are pending and under examination. 
Response to Arguments
Applicant’s arguments, see Applicant Response, filed 6/6/2022, with respect to the rejections under 35 USC 101 and 35 USC 112(b) have been fully considered and are persuasive.  The rejections has been withdrawn. 
Applicant's arguments filed 6/6/2022 with respect to the rejection under 35 USC 102 have been fully considered but they are not persuasive. Alternatively, Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Jones implicitly teaches the newly amended limitations, or alternatively in light of well-known vocal processing technique as explained in the infra rejection.
Applicant's arguments filed 6/6/2022 with respect to double patenting rejection have been fully considered but they are not persuasive. The double patenting rejection is sustained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,188,341. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this pending application recites substantially same limitations of claim 1 of ‘341 patent except omitting the first step of “receiving a set of initial energy levels,” which is obvious variation. Similarly, other dependent claims, ex. claim 2 of the pending application is a part of claim 1 of the ‘341 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jones et al (U.S. Patent Application Publication 2012/0116772), hereinafter Jones.
Regarding claims 1, 10 and 11, Jones discloses a method/medium/system for detecting errors when practicing fluency shaping exercises, comprising: 
setting each threshold of a set of thresholds to a respective predetermined initial value (“harmonic peaks” in ¶0056; “regression line of the magnitude of the spectrum over frequency” in ¶0057); 
analyzing a voice production, wherein the voice production is of a user practicing a fluency shaping exercise, wherein analyzing the voice production further comprises buffering voice samples of the voice production to create voice chunks and converting the voice chunks from a time domain to a frequency domain; computing a set of first energy levels composing the voice production using spectrum features extracted from each of the frequency domain voice chunks (420 in FIG 4; ¶0040 teaches the time domain features as well as spectral features used in energy calculation, and teaches the conversion techniques between the spectral features and time domain features, ex. Fourier transforms, and such voice processing requires voice data to be processed by sampling such as extraction every 20 ms: “At step 404, the mobile device by way of the processor extracts speech features from the voice signal.  The speech features include speaking rate, voicing, magnitude profile, intensity and loudness, pitch, pitch strength, and phonemes.  Speech features may further include, but are not limited to, spectral features such as Fourier transforms, cepstral features, Linear Predictive Coding features, autocorrelation features, and time domain features, such as temporal envelope, modulation rate, onsets, decay, etc. The features can be extracted on a frame by frame basis, for example, every 20 ms, where the processing is performed directly on the audio frame. Overlap methods can also be employed for feature extraction.”; ¶0048 further teaches fluency shaping exercise;);
detecting at least one speech-related error based on the computed set of first energy levels, a set of second energy levels, and the set of thresholds (410 in FIG 4 and ¶0046 teaches the error detection; ¶¶0055-0062 describes the error detection based on the computed set of energy levels, the set of initial energy levels, and the set of a threshold. For instance, ¶0056 discloses the calculation of the mean difference between the harmonic peaks and the reference levels of noise at these peak frequencies. Another example is the calculation of the difference of the peak and the regression line of the magnitude of the spectrum over frequency in ¶0057; ¶0046: further teaches that such detection can be based on the set of second energy levels, ex. “adapting the speech therapy technique in accordance with subjective user feedback corresponding to the user voice profile.”);, 
wherein the detection of the at least one speech-related error is with respect to the fluency shaping exercise being practiced by the user (¶0048: ‘The speech therapy technique provides speech compensation directives and can implement disorder modification (e.g., stutter correction, temporal cues, etc.) for example, through fluency shaping, by one of synthesizing slowed speech, easy phrasing initiation, gentle voice onset ramping, soft contacting, breath stream management, deliberate flowing between words, monotonic, light articulatory contacts, pre-voice exhalation, diaphragmatic breathing, and continuous phonation.’), 
wherein the set of second energy levels is determined based on a calibration process (¶0046: “The server can further perform the steps of mapping the speech features and voice signal to particular registered users, associating the speech signal to a user voice profile of a registered user, collecting subjective user feedback associated with the delivery of the speech therapy technique, and adapting the speech therapy technique in accordance with subjective user feedback corresponding to the user voice profile.”); and 
generating feedback indicating the detected at least one speech-related error  (414 in FIG 4; ¶0048).
Alternatively, Jones teaches voice sampling of the voice production in every 20 ms to create voice chunks (¶0040)  but does not explicitly disclose buffering the voice samples. 
The examiner takes buffering audio samples for vocal processing was old and well known in the art at the time of applicant's invention, as it provides means to prepare data chunk for later processing and, therefore, enable to efficiently process the aggregated data instead of taking data from every frame.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claims 8 and 18, Jones further discloses that the detected speech-related error further includes any of: a too-long gentle offset, an un-gradual slope gentle offset, a high amplitude gentle offset, and a concave gentle offset (¶0044: “Upon speech feature extraction, as shown at step 406, the processor performs an automated measurement of the extracted speech features.  The automated assessment includes measuring changes in roughness, loudness, overall severity, pitch, speaking rate, spectral analysis for voicing, and statistical modeling for determining pronunciation, accent, articulation, breathiness, strain, and applying speech correction.  The measurement can include calculation of harmonic to noise values (HNR), cepstral peak prominence (CPP), spectral slope, shimmer and jitter, short and long term loudness, and rahmonic determinations.  The automated measurements comprise stop-gaps, repetitions, prolongations, onsets, and mean-duration.”).

Regarding claims 9 and 19, Jones further discloses measuring a speech rate based on the voice production, wherein the detected at least one speech-related error includes a speech rate error, wherein the speech rate error is detected when the measured speech rate is below an initial value of a rate threshold, wherein the rate threshold is one of the set of thresholds and is set to indicate a normal speech rate (¶0040: “At step 404, the mobile device by way of the processor extracts speech features from the voice signal.  The speech features include speaking rate …”; ¶0044: “Upon speech feature extraction, as shown at step 406, the processor performs an automated measurement of the extracted speech features.  The automated assessment includes measuring changes in roughness, loudness, overall severity, pitch, speaking rate, spectral analysis for voicing, and statistical modeling for determining pronunciation, accent, articulation, breathiness, strain, and applying speech correction.  The measurement can include calculation of harmonic to noise values (HNR), cepstral peak prominence (CPP), spectral slope, shimmer and jitter, short and long term loudness, and rahmonic determinations.  The automated measurements comprise stop-gaps, repetitions, prolongations, onsets, and mean-duration.”).
Allowable Subject Matter 
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcome the supra obvious double patenting rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715